Citation Nr: 0721649	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-03 428A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for ulcers and reflux 
disease claimed secondary to service-connected post-traumatic 
stress disorder.  

5.  Entitlement to service connection for hypertension 
claimed secondary to service-connected post-traumatic stress 
disorder.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to 
February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
a March 2003 rating decision, the RO, in pertinent part, 
determined new and material evidence had not been presented 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss and also denied service connection for 
tinnitus, ulcers, reflux disease, and hypertension.  In 
addition, in a March 2004 rating decision, the RO, in 
pertinent part, determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for a low back disability.  The veteran's 
disagreement with those decisions led to this appeal.  The 
veteran testified at a hearing before a Decision Review 
Officer in April 2005.  

The issues of service connection for a low back disability, 
tinnitus, ulcers, reflux disease, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in December 1990 the Board denied 
service connection for bilateral hearing loss on the basis 
that new and material evidence had not been presented to 
reopen the previously denied claim.  

2.  Evidence added to the record since the December 1990 
Board decision is cumulative of the evidence of record, and, 
as it does not tend to establish that the veteran's current 
bilateral hearing loss is causally related to service, it 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  In December 2002, the RO denied entitlement to service 
connection for a low back disability on the basis that new 
and material evidence had not been presented to reopen the 
previously denied claim.  The RO notified the veteran of that 
decision and informed him of his appellate rights, but he did 
not appeal.  

4.  Evidence added to the record since the December 2002 
decision, including unit records, a statement from the 
veteran's commanding officer, and a July 2003 medical opinion 
relating the veteran's current low back disability to injury 
in service relate to previously unestablished elements 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim for service 
connection for a low back disability.  




CONCLUSIONS OF LAW

1.  The December 1990 Board decision that denied reopening of 
the claim for service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).  

2.  Evidence received since the December 1990 Board decision 
is not new and material, and the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The December 2002 RO decision that denied reopening of 
the claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(a) 
(2006).  

4.  Evidence received since the December 2002 RO decision is 
new and material, and the veteran's claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

In this case, with respect to the bilateral hearing loss 
service connection claim, the RO, in a January 2003 letter, 
told the veteran that new and material evidence was needed to 
reopen the claim and such evidence was needed to show that 
the condition was incurred in or aggravated by active service 
thereby implicitly informing the veteran of evidence needed 
to substantiate the underlying service connection claim.  The 
RO notified the veteran that evidence that was merely 
cumulative and tended to reinforce a previously established 
point was not considered new.  The RO further told the 
veteran that material evidence is evidence that is relevant 
to the issue of service connection.  

In the January 2003 letter, the RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  The RO also notified the veteran that he should 
submit any medical reports he had and told him that if he 
wanted the RO to obtain medical records for him, he should 
complete and return release authorizations for doctors or 
hospitals where he had received treatment.  The RO also told 
the veteran that if he had received treatment at a VA 
facility, he should furnish the date and place and the RO 
would obtain the reports.  

In view of the foregoing, the Board finds that the prior to 
the adjudication of the hearing loss claim, the veteran was 
effectively informed to submit all relevant evidence in his 
possession and that he received notice of the basis of the 
prior denial of his claim, the evidence needed to 
substantiate the bilateral hearing loss service connection 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Relative to the issue of whether there is new and material 
evidence to reopen the claim of service connection for a low 
back disability, to the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision as to reopening the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the Dingess requirements, the RO did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this case, 
the hearing loss service connection claim may not be 
reopened, which renders moot any question as to disability 
rating or effective date.  Conversely, with respect to the 
low back disability claim, any defect in notice as to 
disability rating or effective date can be will be addressed 
by the AMC prior to its development of the service connection 
claim directed by the Board in the remand that follows this 
decision.   

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity provide hearing 
testimony, which he did at a hearing before a DRO in 
April 2005.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The veteran 
has submitted evidence, and the RO obtained various VA 
treatment records.  The veteran has not identified any other 
evidence, and the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Bilateral hearing loss

The veteran filed his original claim for service connection 
hearing loss in May 1975, but he failed to report for 
scheduled and rescheduled VA examinations.  He was examined 
in July 1983, and in a September 1983 rating decision, the RO 
denied the claim.  The veteran disagreed with the decision, 
and the RO issued a statement of the case, but the veteran 
did not perfect his appeal, and the September 1983 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

In a February 1990 rating decision, the RO continued the 
denial of the veteran's claim for service connection for 
hearing loss, and the veteran perfected an appeal to the 
Board.  In a decision dated in December 1990, the Board found 
that the evidence received since the September 1983 rating 
decision did not demonstrate that the veteran's bilateral 
hearing loss had its origin in service and concluded that the 
evidence received since the September 1983 did not 
demonstrate that bilateral hearing loss was incurred in or 
aggravated by service.  That Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels (db) or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Board 
notes that the Court has held that this regulation is a 
permissible interpretation of hearing disability under 
38 U.S.C.A. § 1110, which authorizes disability payments to 
veterans for service-connected disabilities.  Palczewski v. 
Nicholson, No. 04-1001, slip op. (Vet. App. Apr. 24, 2007).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Evidence of record at the time of the December 1990 Board 
decision included the veteran's March 1966 service entrance 
examination, which did not show a hearing loss disability.  
The report of the veteran's February 1969 separation 
examination did not include the results of any auditory 
acuity test.  The veteran's DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, which was of 
record, shows that the veteran received training as a drill 
corporal and drill sergeant and that his military 
occupational specialty was combat engineer.  

Also of record was the report of a July 1983 VA audiology 
examination, at which the audiologist stated that the veteran 
had bilateral sensorineural hearing loss with normal hearing 
in the low frequencies and asymmetric high-frequency hearing 
loss.  The speech discrimination score was 100 percent for 
the right ear and 76 percent for the left ear.  At a VA ear, 
nose, and throat examination in July 2003, the veteran said 
that during service he was a drill instructor and that he was 
currently a partner in a landscape company.  The veteran 
stated that a hearing loss was picked up at the time of his 
discharge from service, and he said he believed that that it 
was the result of prolonged exposure to rifle range noise.  
The veteran said that he presently had difficulty in group 
conversation or when there was background noise.  The 
diagnosis after examination was deafness.  

The file also included the report of November 1989 National 
Guard enlistment examination; the veteran gave a history of 
hearing loss, and examination showed that audiometer results 
that equated to a hearing loss disability in both ears for VA 
purposes.  

In its December 1990 decision, the Board denied the bilateral 
hearing loss service connection claim on the basis that the 
evidence added to the record since the September 1983 rating 
decision denying the claim only detailed the veteran's 
current physical condition and did not establish that his 
hearing loss had its origin in service.  The Board concluded 
that the added evidence did not establish a new factual basis 
demonstrating that bilateral hearing loss was incurred in 
service.  As noted earlier, that Board decision is final.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the Board's December 1990 decision that denied reopening of 
the claim.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence added to the record since the most recent final 
denial of the claim, which was in the December1990 Board 
decision, includes copies of the veteran's service medical 
records.  On the copy of the separation examination report, 
there is a handwritten note by the veteran questioning the 
absence of audiometer readings and his statement that he was 
told at that examination that he had a hearing loss.  

The veteran's service personnel records were also added to 
the record.  They show that the veteran served as a drill 
sergeant from September 1966 to December 1967 and also show 
he was in Vietnam from February 1968 to January 1969.  His 
duties there were combat engineer and assistant squad leader 
with the 86th Engineering Battalion.  

The only other pertinent evidence added to the record is an 
October 2004 VA audiology consultation report.  At the 
examination, the veteran complained of decreased hearing of 
gradual onset, bilaterally.  He gave a history of noise 
exposure in the army as a drill sergeant on the rifle range 
(for two weeks every two months) and combat engineer.  He 
said his post-service occupation had been in construction and 
he said he did recreational hunting (shoots right) with 
occasional hearing protection.  The audiologist said hearing 
in the right ear was normal from 250-2000 Hertz to moderate 
sloping sensorineural combined loss with 96 percent word 
recognition.  Left ear hearing was reported as normal 250-
2000 Hertz to moderate-severe sloping sensorineural combined 
loss with 96 percent word recognition.  The audiologist said 
the veteran was a marginal candidate for hearing aids.  

Review of the added evidence shows that the copies of service 
medical records are redundant of those in the files, and the 
service personnel records are essentially cumulative of 
evidence previously of record.  While the October 2004 
audiology consultation report is new in that it was not 
previously of record, it is not material to the unestablished 
fact that was the basis of the prior denial of the claim, 
that is, it does not tend to establish that the veteran's 
bilateral hearing loss is causally related to service.  While 
the medical report provides information concerning the 
veteran's current hearing status and notes in-service and 
post-service noise exposure, it does not provide evidence 
that tends to link any current hearing loss disability to 
service or some incident of service.  It therefore does not 
raise a reasonable possibility of substantiating the claim 
and does not provide a basis for reopening the claim for 
service connection for bilateral hearing loss.  



Low back disability

The veteran filed his original claim for service connection 
for a low back disability in June 1985, and the RO denied the 
claim in a rating decision dated in July 1985.  The veteran 
disagreed with that decision and perfected an appeal to the 
Board.  In a decision dated in March 1986, the Board denied 
the claim, and later, in a decision dated in December 1990, 
the Board denied reopening of the claim.  The veteran later 
sought to reopen the claim, and in a rating decision dated in 
December 2002, the RO determined that evidence added to the 
record was not new and material to reopen the claim.  The 
veteran did not appeal, and the December 2002 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The 
issue before the Board is whether new and material evidence 
has been presented since that time to reopen the claim for 
service connection for a low back disability.  

Evidence of record at the time of the December 2002 rating 
decision includes the veteran's service medical records, 
which show the veteran was seen at the 9th medical battalion 
in November 1968 for an injury to his side, wrist, and ankle.  
X-rays of the left wrist and right ankle were negative.  The 
examiner stated the veteran was to be confined to quarters 
for two days with exception of going to an aid station three 
times daily for hot soaks to his ankle.  The service medical 
records do not document a back injury, and at the veteran's 
service separation examination in February 1969, the examiner 
evaluated the veteran's spine as normal.  

At a VA examination in July 1983, which was conducted in 
conjunction with claims related to the right hip and right 
knee, the veteran reported that while in Vietnam he fell 
approximately 40 feet from a girder type bridge, landing with 
a jamming type injury on his right foot and right shoulder, 
suffering injuries to the right and left ankles, right knee, 
right shoulder, and chest.  On physical examination there was 
full range of motion of the back, and there was no diagnosis 
related to the back.  

The record also included office notes from A.H, M.D., dated 
from December 1984 to June 1985, and a May 1985 letter he 
wrote to the Department of Labor and Industries.  In his 
letter, Dr. A.H. stated he saw the veteran initially in 
December 1984 at which time he stated that he was having low 
back pain, particularly on the left side.  The veteran gave a 
history of having injured his back at work in August 1984 
when he twisted to the right and bent over while picking up a 
bar.  Dr. A.H. said that veteran stated that the original 
problem with his back occurred when he fell off a bridge in 
Vietnam in 1968 and was on crutches at that time for six 
weeks.  Dr. A.H. described his examination and treatment of 
the veteran and noted the results of a January 1985 computed 
tomography (CT) study of the lumbar spine, which showed: mild 
bulging of the annulus at L3-L4, with anterior osteophyte 
formation; mild circumferential bulging of the annulus at L4-
L5; and mild degenerative arthritic changes about the L5-S1 
facet joints.  Dr. A.H. noted that a March 1985 
electromyogram for the left lower extremity was normal, and 
he said that March 1985 X-rays revealed the previously 
reported osteophytic spurring noted at L5, and to a lesser 
extent at L4.  He also said that some mild sclerosis was 
noted at the pars interarticularis on the right.  

Other evidence of record included office notes from a private 
chiropractor dated from December 1987 to January 1988.  They 
show the veteran complained of low back pain and left leg 
pain and said his condition was due to an October 1987 injury 
that arose out of his employment.  He also said he had a 
similar condition in 1984.  He gave a history of arthritis, 
low back pain, and spinal curvature.  On examination, there 
was limitation of motion of the lumbar spine in all planes.  
In January 1988, the chiropractor referred the veteran to a 
private physician.  

In an initial history and physical examination report dated 
in September 1989, a private physician, K.S., M.D., noted 
that the veteran reported that in July 1989, while lifting a 
compressor weighing 400 pounds, he felt a dull ache in his 
low back and two days later had a sharp pain in the low back.  
The veteran reported that he received treatment from a 
chiropractor and a physical therapist and had begun to 
improve with 80 percent relief of his original low back pain.  
The veteran gave no previous history of back trouble or back 
injury.  The impression after examination was lumboscaral 
strain, annulus strain, probably L5-S1 without evidence of 
radiculopathy.  The physician recommended that the veteran 
continue with physical therapy.  

Also of record was a November 1989 report of a physical 
examination for enlistment in the National Guard.  At that 
time, the veteran gave a history of some recurrent low back 
pain stating that he had fallen off a bridge in Vietnam.  The 
clinical examiner evaluated the veteran's spine as abnormal 
and said there was narrowing at L4 and L5 with recurrent 
backaches.  The examiner stated that the veteran was not 
qualified for enlistment in the National Guard.  

In a letter dated in December 1989, the veteran wrote to the 
physician who conducted the November 1989 examination.  The 
veteran asserted that he would be able to complete any 
military assignment and said that he had once had occasional 
low back pain but it did not bother him now.  He requested 
further orthopedic examination.  A handwritten annotation on 
the letter by the examining physician said that recurrent 
back aches with narrowing of discs was disqualifying and the 
veteran's changing his story after the fact did not influence 
him.  

A January 1990 office note from Dr. K.S. was of record.  It 
showed the veteran reported recurrent non-radiating low back 
pain.  The physician noted that X-rays of the lumbar spine 
showed calcification of the anterior capsule of the lower 
thoracic vertebrae.  There was narrowing of discs and 
sclerotic facet joints at L5-S1, and there was questionable 
spondylolysis at L5.  The assessment was lower lumbar 
degenerative disc disease and mild thoracic spondylolysis, 
possible anklylosing spondylitis.  

In a letter dated in July 1990, a chiropractor, S.A., D.C., 
stated that he had first seen the veteran in April 1990 in 
acute low back distress following a simple throw of a 
baseball.  The veteran reported chronic and recurring low 
back problems since a fall off a bridge in service in Vietnam 
in 1968.  The veteran stated he fell approximately 40 feet 
landing feet first and on his right chest, arm, and jamming 
his right foot.  He said he spent six weeks on crutches.  The 
veteran said he had been seen for recurring episodes of low 
back pain from 1984 to 1989, and he brought with him X-rays 
and a CT scan done in 1984 and 1985.  Dr. S.A. also did 
additional X-rays.  He said that based on the veteran's 
history, review of X-rays, and his periodic examinations of 
the veteran, his diagnosis was a multilevel disc 
degeneration, L3-L5, with no present thecal sac impingement 
with hypomobility at L4 and L5 complicated by a chronic 
sacroiliac sprain, which was not properly aligned.  Dr. S.A. 
said that the mechanism of the veteran's injury by falling 
off a bridge and landing on his right foot was consistent 
with the pelvic distortion and other objective findings as 
time passes.  He said that repeated episodes of low back 
incapacitations proved his limitations and these were 
documented with objective findings including X-rays and CT 
scans.  

In addition, the record included a list of chiropractor 
visits from May 1997 to July 2002.  Also of record were VA 
medical records including an entry dated in April 2000.  At 
that time, the veteran reported he had been having low back 
pain and numbness of his right buttock/lateral right thigh 
since falling off his horse six months ago.  He reported that 
he landed on his right buttock and developed a large 
hematoma, which had since resolved.  The veteran said the 
numbness began immediately, then improved somewhat, but got 
worse after walking around and working for several hours.  He 
gave a history of having injured his back many years ago in 
Vietnam after falling 40 feet from a bridge, landing on his 
right side.  He said a chiropractor had told him previously 
that his tailbone was "curved too far", compressing his 
discs and nerves around L4-L5.  The assessment after 
examination was nerve injury from fall, likely to be 
superficial.  X-rays were ordered, and the impression of the 
radiologist was: no evidence of acute compression fracture; 
mild anterior listhesis, L3 on L5, with associated 
degenerative disc disease; and early degenerative disc 
disease at L4-L5 and L5-S1.  

At a VA clinic visit in October 2000, it was noted the 
veteran reported he had fallen from a horse in October 1999 
and was still experiencing some numbness of the right buttock 
that was gradually improving and that he remained fully 
functional.  The assessment was that low back pain was not a 
problem.  Later VA outpatient notes dated in 2001 and 2002 
show that the veteran carried a history of low back pain.  

In a letter dated in August 2002, a fellow serviceman 
reported that the veteran had been his squad leader in 
service, and he recalled that part of the time they worked at 
Tan An.  He said that he did not remember the exact time that 
the veteran was hurt but did remember that the veteran was on 
crutches and light duty for several weeks.  

In December 2002, the RO denied entitlement to service 
connection for a low back disability on the basis that new 
and material evidence had not been presented to reopen the 
claim stating that the evidence added to the record since the 
prior denial of the clam did not establish that a disabling 
condition of the veteran's low back existed at the time he 
left active duty.  The RO notified the veteran of that 
decision and informed him of his appellate rights, but he did 
not appeal, and that decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302(a) (2006).  

Evidence added to the record since the December 2002 rating 
decision includes VA medical records, including some 
duplicates of those previously of record.  They also include 
the note of a January 2003 visit at which the veteran 
complained of back pain radiating down the right buttock and 
to the knee.  He stated that the pain had been ongoing for 
years and was related to a fall injury from 1968 in Vietnam.  
The veteran complained of severe low back pain in 
February 2003, and had a magnetic resonance imaging (MRI) 
study of the lumbar spine in March 2003.  The impression was:  
Grade I anterolisthesis at L3-L4; mild circumferential disc 
bulge throughout the lumbar spine; tiny focal central 
protrusion at L4-L5 with an annular tear; and mild right 
foraminal narrowing, L3-S1.  

Added to the record was a July 2003 letter from R.S., D.C., 
who stated that the veteran presented to his office in 
June 2003 complaining of right greater than left lower back 
pain.  The veteran gave a history of a traumatic fall of 40-
45 feet about 30 years ago while in the armed forces.  He 
reported that he hit his right foot on a steel beam at 
impact.  He stated he had multiple sites of injury from the 
fall and had had these low back symptoms ever since.  He said 
his symptoms had been episodic over the years and he had had 
some relief with chiropractic manipulation.  The chiropractor 
reviewed a June 2003 MRI report and examined the veteran.  He 
said that due to the chronicity of the veteran's symptoms, it 
is likely that he has scar tissue most likely due to past 
trauma in his lumbo-sacral region and that the above 
mentioned trauma could result in the type of symptoms the 
veteran was experiencing today.  

Also added to the record were VA records showing complaints 
of increasing low back pain in November 2003.  A January 2004 
VA neurosurgery consultation report shows the veteran 
reported he fell about 40 feet from a bridge in Vietnam and 
hurt his right knee and also had had back pain and some right 
leg pain ever since.  After examination, the neurosurgeon 
said that the veteran has chronic mechanical low back pain; 
the physician recommended an exercise program.  

In February 2004, the veteran submitted unit histories he 
obtained from the National Archives and Records 
Administration.  Included are reports dated in January 1969 
and February 1969, which show that in November 1968 the 
veteran's unit, C Company 86th Engineering Battalion, 
replaced the lighting system on the Tan An Bridge in Vietnam.  

Also added was an October 2004 letter from J.C., LTC (Ret), 
who was the veteran's company commander in Vietnam.  He 
stated that as the veteran's commander, he was very concerned 
about the injuries the veteran sustained when he fell from 
the substructure of the bridge at Tan An, Vietnam.  He 
recalled that the veteran fell from the substructure when the 
crossbracing broke loose as he was installing security 
systems.  He said that as a result of that accident, the 
veteran was assigned temporarily to the Headquarters Platoon 
on light duty for an extensive period in order to heal from 
his injuries.  

While much of the evidence added to the record can be 
regarded as cumulative in that it documents a current low 
back disability, the Board finds that the evidence added to 
the record since the December 2002 rating decision includes 
new and material evidence that allows reopening of the claim.  
The unit histories are new and confirm that the veteran's 
unit made repairs to the Tan An bridge in November 1968.  
Further, the statement of the veteran's company commander, 
which is also new, corroborates the veteran's statements that 
he fell from the Tan An bridge and that he sustained injuries 
after which he was assigned to light duty for an extended 
period.  Additionally, the July 2003 letter from Dr. R.S. 
relates the veteran's current low back disability to trauma 
associated with the fall from the bridge in service.  
Although there was a similar opinion from a different 
chiropractor of record at the time of the December 2002 
decision, Dr. R.S.'s letter is new, and it corroborates the 
opinion offered by Dr. S.A. in July 1990.  This corroboration 
of Dr. S.A.'s opinion taken in the context of the newly 
received evidence confirming that the veteran fell from the 
Tan An bridge in service is relevant and probative, with a 
reasonable possibility of substantiating the claim, and 
hence, is material.  See Paller v. Derwinski, 3 Vet. App. 
535, 538 (1992).  The Board therefore concludes that evidence 
added to the record since the December 2002 decision is both 
new and material.  The claim is reopened.


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.  

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened, and the appeal is granted to that extent only.  


REMAND

New and material evidence having been presented to reopen the 
claim of service connection for a low back disability, the 
claim must now be decided on the merits.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Prior to that, it is 
the judgment of the Board that action should be taken to 
provide the veteran with full and complete notice of the 
evidence needed to substantiate his claim, what evidence he 
should provide, and what evidence VA will obtain as required 
by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Further, in 
order to assist the veteran in the development of the claim, 
the Board will request a VA examination and medical opinion 
pertaining to the veteran's claim that takes into account his 
fall from the Tan An bridge in 1968 as well as his entire 
medical history since that time.  

As to the remaining claims on appeal, the Board finds that 
the notice provided the veteran prior to the adjudication of 
the claims was inadequate or incomplete.  The veteran filed 
his claim for service connection for hypertension, ulcers, 
and reflux disease in October 2002, claiming each of those 
disabilities is secondary to his service-connected post-
traumatic stress disorder (PTSD), which is now rated 
as 70 percent disabling.  In a letter dated in December 2002, 
the RO notified the veteran that it needed evidence showing 
that ulcers, reflux disease, and hypertension existed from 
military service to the present and listed types of evidence 
it said would help the RO make its decision.  The RO did not, 
however, provide a comprehensive explanation of the evidence 
necessary to substantiate a claim for service connection on a 
direct or presumptive basis (presumptive service connection 
being possible for gastric or duodenal ulcers and 
hypertension under 38 C.F.R. § 3.309(a)).  Further, and 
particularly important in view of the veteran's contention 
that the claimed disabilities are secondary to his service-
connected PTSD, the RO did not provide the veteran with 
notice of the evidence needed to substantiate a claim for 
service connection on a secondary basis.  The Board will 
request that the veteran be provided with proper notice as to 
each of these claims.  Further, it is the judgment of the 
Board that the results of current VA examination and medical 
opinions would facilitate its decision on these claims, and 
the Board will request that this be accomplished on remand. 

The veteran filed his claim for service connection for 
tinnitus in December 2002.  Thereafter, in a letter dated in 
January 2003, the RO told the veteran it needed evidence 
showing that his claimed tinnitus existed from military 
service to the present time and listed types of evidence it 
said would help it make its decision.  The RO did not, 
however, provide the veteran an accurate explanation of the 
evidence necessary to substantiate a claim for service 
connection, and the Board finds the notice provided to be 
inadequate and incomplete.  Further, in view of the evidence 
of record, including the October 2004 VA audiology 
examination at which the veteran reported constant tinnitus 
and his history of noise exposure as a drill instructor and 
combat engineer during service, the Board will request that 
the veteran be provided a new VA audiology examination with a 
medical opinion as to the etiology of the veteran's claimed 
tinnitus.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, the veteran 
must be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that notifies him of 
the evidence necessary to substantiate 
his claim for service connection for 
tinnitus, ulcers, reflux disease, and 
hypertension.  This should include 
appropriate notice on evidence necessary 
to substantiate the claim on a direct, 
presumptive, or secondary basis.  The 
notice must include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, request the veteran to 
submit any evidence in his possession 
that pertains to his claims and has not 
been submitted previously.  See 38 C.F.R. 
§ 3.159(b).  

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
low back disability.  All indicated 
studies, including X-rays, should be 
performed.  After clinical examination 
and review of the complete record 
(including the service medical records 
showing treatment of an injury of the 
side, left wrist and right ankle in 
November 1968, the veteran's company 
commander's confirmation that the veteran 
fell from the substructure of Tan An 
bridge in service in November 1968 and 
was on light duty for several weeks 
thereafter as well as post-service 
medical records), the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
low back disability is causally related 
to service or any incident of service, 
including having fallen from the Tan An 
bridge in November 1968.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Also arrange for a VA general medical 
examination of the veteran to determine 
the nature and etiology of any current 
hypertension, ulcer disease, and reflux 
disease.  All indicated studies should be 
performed.  

After examination of the veteran and 
review of the record, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current hypertension had its onset in 
service or is causally related to service 
or any incident of service.  Also, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current hypertension was 
caused or chronically worsened by the 
veteran's service-connected PTSD.  

Again, after examination of the veteran 
and review of the record, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current ulcer disease had its 
onset in service or is causally related 
to service or any incident of service.  
Also, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
ulcer disease was caused or chronically 
worsened by the veteran's service-
connected PTSD.  

Finally, after examination of the veteran 
and review of the record, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current reflux disease had its 
onset in service or is causally related 
to service or any incident of service.  
Also, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
reflux disease was caused or chronically 
worsened by the veteran's service-
connected PTSD.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

4.  In addition, arrange for a VA 
audiology examination of the veteran to 
determine the nature and etiology of the 
veteran's claimed tinnitus.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the audiologist 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current tinnitus is causally 
related to service or any incident of 
service, including noise exposure as a 
drill instructor from September 1966 to 
December 1967 and as a combat engineer 
and assistant squad leader with the 86th 
Engineering Battalion in Vietnam from 
February 1968 to January 1969.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
audiologist for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

5.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for a low back 
disability.  In addition, readjudicate 
the claim for service connection for 
tinnitus and readjudicate the claims for 
service connection for ulcers, reflux 
disease, and hypertension all claimed as 
secondary to the veteran's service-
connected PTSD.  If any benefit sought on 
appeal is not granted, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


